ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Specifically, claim 1 is allowable for at least disclosing the following limitations, which when considered in totality/combination with the rest of the claim limitations as claimed and defined by the Applicant, were not found, taught or suggested in the closest prior art of record: 
A method…
	generating a plurality of neural networks based at least in part on the plurality of respective average power productions over the period of time for the individual ones of the plurality of photovoltaic power inverters, the plurality of neural networks individually corresponding to the plurality of photovoltaic power inverters
	predicting a total solar power generation forecast for the photovoltaic system based at least in part on the plurality of neural networks

Claims 2-10 are allowable due to their dependence on allowable claim 1.
Claim 12 is a system with substantially similar claim language as claim 1. Claims 13-20 depend on claim 12.

The amendments and arguments made by the Applicant on July 18, 2022, of new independent claim 12 to incorporate the limitations of claim 11 with it and along with allowable claim 1, which when considered in totality, were not found, taught or suggested in the prior art. Specifically in claim 1, “generating a plurality of neural networks based at least in part on the plurality of respective average power productions over the period of time for the individual ones of the plurality of photovoltaic power inverters, the plurality of neural networks individually corresponding to the plurality of photovoltaic power inverters” and the specificity of “predicting a total solar power generation forecast for the photovoltaic system based at least in part on the plurality of neural networks”, in combination with the other method and system elements distinguished the claim over the prior art. 
Ropp et al (US 2011/0282514) teaches a photovoltaic system (element 100 in Fig. 1) which teaches in the instant application:
a plurality of photovoltaic power inverters (elements 120, 122 in Figure 1; 423; PV plant can include multiple PV arrays and/or multiple inverters); a plurality of sensing devices individually coupled to ones of the plurality of photovoltaic power inverters (64; various instruments such as cameras located at PV plant provide data); and at least one computing device ((28; computing device) configured to at least: predict, for each of the plurality of photovoltaic power inverters, a respective inverter solar power generation forecast based at least in part on the plurality of respective average power productions over the period of time (step 330 in Fig. 3; 943, 47; forecast system can calculate a forecast efficiency and a power output).
Le Pivert (US 2010/0185337) teaches a method of forecasting the electrical production of a photovoltaic device comprising a first part of estimating the lighting that will be received in the plane of the photovoltaic modules and a second part of estimating the electrical production of the photovoltaic device.
Li et al (“A Hierarchical Approach Using Machine Learning Methods in Solar Photovoltaic Energy Production Forecasting"; NPL from 3/5/2020 correspondence; same inventor) teaches generally using artificial neural networks for predicting energy productions from a solar photovoltaic system. 
The Examiner deems that in the context of the collective whole, it would not be obvious to one of ordinary skill in the art to arrive at the invention of the method and system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A DELOZIER/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857